[Cite as Sage v. Unknown, 2010-Ohio-3644.]



                                     Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




GORDON SAGE
    Plaintiff

                                                     Case No. 2010-02537-AD

                                               Deputy Clerk Daniel R. Borchert

         v.                                          ENTRY OF DISMISSAL

UNKNOWN


         {¶ 1} On February 8, 2010, this court issued a pre-screening entry dismissing
Access Securepak as defendant and requiring plaintiff to file an amended complaint
naming a state department, board, office, commission, agency, institution, or other state
instrumentality as defendant or face dismissal of his case. Plaintiff has failed to comply
with the court order.          Therefore, plaintiff’s action is DISMISSED, without prejudice,
pursuant to Civ.R. 41(B). The court shall absorb the costs of this case.




                                                     ________________________________
                                                     DANIEL R. BORCHERT
                                                     Deputy Clerk
cc:
Gordon Sage, #458-271
1150 North Main Street
Mansfield, Ohio 44903

DRB/laa
Filed 3/19/10
Sent to S.C. reporter 8/6/10